Rao, Chief Judge:
The merchandise covered by the instant protest consists of certain imported car coats which were assessed with duty at the rate of 30 per centum ad valorem under the provisions of item 376.58 of the Tariff Schedules of the United States, for other rainwear of textile materials and rubber or plastics.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 20 per centum ad valorem under the provisions *633of item 380.90 of said tariff schedules, for other men’s or boys’ wearing apparel, not ornamented.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (Import Spec’s Initials) by Import Specialist George Gaines (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 30 per centum ad valorem under the provisions of Item 376.58, TSUS, consist of non-ornamented men’s or boys’ carcoats of man-made fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s or boys’ wearing apparel.
That it is claimed that said carcoats are properly classifiable at 20 per centum ad valorem within Item 380.90, TSUS.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of fact, we hold the merchandise here in question, identified by invoice items, marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem under the provisions of said item 380.90 of said tariff schedules, for other men’s or boys’ wearing apparel, not ornamented. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.